DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/538188 on March 23, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.    (Currently Amended) A method, comprising: determining whether data is received from a device via an in-band communication channel; in response to the data not being received, providing a control signal to cooling fans of an information handling system, the control signal to cause the cooling fans to run at a maximum speed: determining whether a baseboard management controller may communicate with the device via an out-of-band communication channel; in response to the data not being received and the baseboard management controller not able to communicate with the device, detecting a failure of the device; and in response to the detection of the failure of the device, isolating the device and reducing the cooling fans to run at a speed below the maximum speed.

15.    (Currently Amended) A method, comprising: continuously receiving, via an operating system of a processor, data from a device; determining whether the data is received from the device via an in-band communication channel; in response to the data not being received, providing a control signal to cooling fans of an information handling system, the control signal to cause the cooling fans to run at a maximum speed; determining whether an baseboard management controller may communicate with the device via an out-of-band communication channel; in response to the data not being received and the baseboard management controller not able to communicate with the device, detecting a failure of the device; and in response to the detection of the failure of the device, isolating the device and reducing the cooling fans to run at a speed below the maximum speed.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “in response to the data not being received, provide a control signal to cooling fans of the information handling system, the control signal to cause the cooling fans to run at a maximum speed; and in response to the detection of the failure of the device, isolate the device and reduce the cooling fans to run at a speed below the maximum speed”, in Claims 1, 8 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Shabbir et al. (U.S. Patent Application Publication No. 2016/0037686 A1), hereinafter “Shabbir”.  Shabbir is cited on PTO-892 filed 4/10/2021.
	Shabbir: ¶ 23 teaches a thermal manager 42 executes as firmware on BMC 38 to manage thermal conditions within housing 12, such as the thermal state at particular processing components or ambient temperatures at discrete locations associated with housing 12.  Thermal manager 42 controls the speed at which cooling fans 44 rotate to adjust a cooling airflow rate in housing 12 so that enough excess thermal energy is removed to prevent an over temperature condition, such as overheating of a CPU 26 or 


	Although conceptually similar to the claimed invention of the instant application, Shabbir does not teach that reduction of the cooling fan speed is due to a failure of the device.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
York et al. (U.S. Patent Application No. 2020/0401112); teaches Thermal management of Information Technology (IT) and Operational Technology (OT) products is useful to the overall health of a product.  Many products include one or more fans and rely on one or more thermal sensor readings 
Lovicott  et al. (U.S. Patent Application No. 2016/0274629); teaches an information handling system, including: a chassis enclosure; at least one heat-generating component to be cooled that may be contained within the chassis enclosure that consumes electrical power for operation, the heat-generating component including memory storing a component thermal throttling temperature threshold value and a component thermal profile that may be specified as a relationship between component operating temperature and component operating power that may be limited at an upper value by the component thermal throttling temperature threshold value; at least one temperature sensor configured to sense and report an . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114